SUMMARY ORDER

Thurman Jerome Brown appeals from a judgment entered in the United States District Court for the Eastern District of New York (Mishler, J.) granting defendants’ motions dismiss for failure to state a claim. We affirm for substantially the reasons stated by the district court. See Brown v. United States, No. 00-CV-7182 (JM) (E.D.N.Y. May 1, 2002).
While the district court may have erred in dismissing Brown’s malicious prosecution claims against defendants-appellees Denis Dillon (the District Attorney for Nassau County), the Nassau County Police Department and Joan McKeown on the grounds of collateral estoppel, we are free to affirm the district court on any ground supported by the record. See AmBase Corp. v. City Investing Co. Liquidating Trust, 326 F.3d 63, 72 (2d Cir.2003). Brown has not alleged an unconstitutional policy or custom on the part of the police department. See Monell v. New York City Dep’t Social Servs., 436 U.S. 658, 691-94, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). And defendant McKeown was a senior probation officer who could neither commence nor continue a criminal proceeding against Brown. See Posr v. Doherty, 944 F.2d 91, 100 (2d Cir.1991). Thus the section 1983 claims against them were properly dismissed. Further, defendant-appellee Dil*98Ion enjoys absolute immunity from such charges arising from alleged conduct within the scope of his prosecutorial responsibilities. See Day v. Morgenthau, 909 F.2d 75, 77 (2d Cir.1990).